ICJ_127_LandIslandMaritimeFrontier-Revision_SLV_HND_2002-11-27_ORD_01_NA_01_EN.txt. 621

DECLARATION OF JUDGE ODA

1. I should like to add a few lines of explanation in regard to my vote
in favour of the Court’s Order constituting the Chamber to deal with
EI Salvador’s Application for revision.

2. Article 100, paragraph 1, of the Rules of Court provides as follows:

“If the judgment to be revised or to be interpreted was given by
the Court, the request for its revision or interpretation shall be dealt
with by the Court. If the judgment was given by a Chamber, the
request for its revision or interpretation shall be dealt with by that
Chamber.”

The meaning of the expression “that Chamber” is not entirely clear. It
certainly cannot mean that the Chamber charged with dealing with a
request for the revision of a judgment should have precisely the same
composition as that which rendered the judgment. Under the terms of
Article 61, paragraph 5, of the Statute, a request for revision may be
made up to ten years from the date of the judgment concerned. Clearly,
in many cases it will be materially impossible to reconstitute a Chamber
in its original composition after so great a lapse of time. To require that
the Chamber to be formed to deal with a request for revision should have
the same composition as the original Chamber might thus in practice
render an application for revision before a Chamber impossible. That
cannot have been the Court’s intention in adopting paragraph 1 of
Article 100 of the Rules.

The fact remains, however, that it is in general the judges having ren-
dered a judgment who are naturally in the best position to deal with a
request for the revision of that judgment. It follows that the composition
of a Chamber charged with dealing with a request for revision should be
as similar as the circumstances permit to that of the Chamber which ren-
dered the judgment in question. This in my view is one way in which the
term “that Chamber” in Article 100 might reasonably be interpreted.

3. In the present case, El Salvador recognizes in paragraph 167 of its
Application that it is for the Court to constitute the Chamber charged
with hearing it, in accordance with Article 26, paragraph 2, of the Stat-
ute, and Articles 17 and 18 of the Rules of Court. However, in para-
graph 166 of the Application, El Salvador also quotes Article 100 of the
Rules of Court, adding: “This application falls within that category,
since the Judgment of 11 September 1992 was given by a Chamber.” El
Salvador requests the Court “[t]o proceed to form the Chamber that will
hear the application for revision of the Judgment” and expressly asks it

7
622 APPLICATION FOR REVISION (DECL. ODA)

to “{bear] in mind the terms that El Salvador and Honduras agreed upon
in the Special Agreement of 24 May 1986” (Application for Revision of
the Judgment of 11 September 1992, para. 170 fa}). These terms read as
follows:

“In application of Article 34 of the General Treaty of Peace,
signed on 30 October 1980, the Parties submit the issues mentioned
in Article 2 of the present Special Agreement to a chamber of the
International Court of Justice, composed of three members, with the
consent of the Parties, who will express this in a joint form to the
President of the Court, this agreement being essential for the forma-
tion of the chamber, which will be constituted in accordance with the
procedures established in the Statute of the Court and in the present
Special Agreement.” (Special Agreement of 24 May 1986, Art. 1,
para. 1; emphasis added.)

Since I am the only Member of the Court still sitting to have been a
member of the Chamber which rendered the Judgment of 11 Septem-
ber 1992 in the Land, Island and Maritime Frontier Dispute (El Salva-
dor! Honduras: Nicaragua intervening) case, | ought in principle, in view
of all of the foregoing, to be a member of the Chamber that the Court
has just constituted to rule on the request for revision of that Judgment
submitted by El Salvador.

4, I note that, under the terms of Article 17, paragraph 4, of the Rules
of Court:

“Members of a Chamber formed under this Article who have been
replaced, in accordance with Article 13 of the Statute following the
expiration of their terms of office, shall continue to sit in all phases
of the case, whatever the stage it has then reached.”

Examination of El Salvador’s request for revision could potentially
continue over a relatively lengthy period, extending well beyond the end
of my third full term at the Court.

While I deeply appreciate the continuing confidence shown in me both
by El Salvador (in its Application for revision) and by Honduras, it
would be neither reasonable nor advisable in view of my health for me to
remain in office for an indefinite period after 5 February 2003, the date
on which my current term is due to expire. The time will have come after
27 full years in office at the Court for me honourably to take my leave at
that date.

5. Finally, I would like to repeat a comment I have often made in the
past, including most recently in my declaration appended to the Order by
the Court in the case concerning the Frontier Dispute ( Benin/Niger )
made on the same day as the present Order. An ad hoc Chamber formed
under Article 26 of the Statute is essentially an arbitral tribunal. In order
for such a Chamber to be constituted, there must be an agreement by the
parties, before the Court decides on the constitution, not only as to the

8
623 APPLICATION FOR REVISION (DECL. ODA)

number of judges forming the Chamber but also as to their names.
Furthermore, the parties must jointly express that agreement when the
President, acting pursuant to Article 17 of the Rules of Court, ascertains
their views regarding the composition of the Chamber.

(Signed) Shigeru Opa.
